We have read the contract in question, and are of opinion that it is one of agency rather than of purchase. Under the evidence disclosed by the record there was no error in the court's oral charge to which exception is reserved. While there are expressions and stipulations contained in the instrument that are or may be equivocal, yet the fair interpretation of the whole contract makes it, as to the sale in question, one of agency.
Under the construction given the contract by the trial court and concurred in by us, the contract and the fertilizer license in question were properly admitted in evidence, and the jury were properly instructed by the trial court in that part of the oral charge to which exception was reserved.
The application for a rehearing is denied.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur. *Page 585